Citation Nr: 0019909	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  94-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

In March 1990, the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for ASHD with coronary artery bypass graft.  In 
February 1991, the RO confirmed and continued that denial.  
The veteran submitted a notice of disagreement in March 1991, 
and the RO issued a statement of the case in May 1991.  The 
veteran did not submit a timely substantive appeal as it was 
received in July 1992; therefore, the March 1990 rating 
decision is final.  38 C.F.R. §§ 20.200, 20.302(b) (1999).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the RO, 
which denied reopening the claim for service connection for 
ASHD.  

In April 1996 the Board denied a claim for a rating in excess 
of 30 percent for bronchial asthma and remanded the issue of 
new and material evidence to reopen the claim for service 
connection for ASHD.  


FINDINGS OF FACT

1.  The RO denied service connection for ASHD by a rating 
action in March 1990 (confirmed in February 1991) on the 
basis there was no diagnosis of ASHD during service or the 
initial post-service year, and no medical evidence linking 
post service ASHD to active service; a timely appeal was not 
perfected and those rating actions became final.  

2.  The evidence subsequently submitted includes VA medical 
evidence, personal hearing testimony, and statements in 
support of the claim; the additional evidence is duplicative 
or cumulative of evidence previously considered, or does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

CONCLUSION OF LAW

The March 1990 rating decision denying entitlement to service 
connection for ASHD is final.  Evidence submitted since that 
rating decision is not new and material, and the veteran's 
claim is not reopened.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (1999) 
(formerly 38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1989)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1946, the RO granted service connection for 
bronchial asthma and assigned a 10 percent rating, effective 
November 24, 1945.  That rating remained in effect until 
March 1990 when it was increased to 30 percent, effective 
March 15, 1989.

The service medical records show that the veteran's heart and 
blood vessels were normal on a service entrance examination 
in December 1943.  A chest x-ray examination was normal at 
that time.  The records show the veteran received treatment 
for dengue in August 1944 and treatment for influenza in 
September 1944.  During the occasions that the veteran 
received treatment for asthma symptoms, which included chest 
pain, physical and x-ray examinations of the chest were 
performed and there were no diagnoses of heart disease.  The 
service medical records show the veteran was seen for asthma 
symptoms in October 1944 and September 1945.  He reported 
asthma symptoms since age thirteen with an increase in 
severity of asthmatic attacks during service.  The report of 
an x-ray examination of the chest in September 1945 shows 
that the cardiac shadow was normal.  An October 1945 Report 
of Medical Survey states that asthma preexisted service, was 
not aggravated by active duty, and rendered the veteran unfit 
for further service.  The veteran stated that his asthma 
symptoms increased during that time.   The October 1945 
Report of Medical Survey does not show that an examination 
for heart disease was performed.  It was limited to a finding 
that asthma rendered the veteran unfit for further service.  
The RO determined that asthma was aggravated by service. 

The evidence does not show a medical diagnosis of 
arteriosclerosis or cardiovascular-renal disease during the 
initial post-service year.  

The initial post-service evidence consists of VA examination 
reports of November 1950 and December 1956 which show that on 
physical examination the cardiovascular system was normal on 
both occasions.  Chest X-ray examination reports reflect that 
the heart was normal in size, shape and position on both 
occasions.   

A VA chest x-ray examination report of April 1987 shows that 
the heart was normal in size and there were no 
paramediastinal abnormalities present.  The lungs were clear 
with no nodules, infiltrates or signs suggestive of heart 
failure.  A VA chest x-ray examination report of June 1987 
shows that the cardio-aortomediastinal silhouette was within 
normal limits.  

The veteran was hospitalized in July 1987 due to an 
exacerbation of his chronic obstructive pulmonary disease.  
Cardiovascular examination showed a regular rate and rhythm 
of the heart.  There was no diagnosis of heart disease.  
The veteran was seen on several occasions in August and 
September 1987 for chest pain and the diagnosis was atypical 
chest pain.  

On a VA examination in 1987 the veteran complained of 
problems exhaling and shortness of breath on exertion.  He 
noted the prior VA hospitalization in July 1987 for shortness 
of breath.  He also reported that an exercise tolerance test 
one week earlier had indicated that he had possible heart 
disease.  The veteran also reported a 20-to-30 year history 
of cigarette smoking, which he discontinued in 1968.  
Pulmonary function studies showed normal lung volume without 
a restrictive component, but with mild obstructive 
impairment.  The examiner stated that the veteran had a 
history suggesting bronchoconstrictive disease.  

A December 1987 report of VA hospitalization shows that the 
veteran was admitted from University Hospital where he had 
undergone coronary artery bypass surgery two days earlier.  
The examiner noted that the veteran had a three-month history 
of angina.  Coronary artery disease risk factors were listed 
as past tobacco abuse, obesity and a positive family history.  
The examiner also noted that an evaluation one-month earlier 
had revealed three vessel disease with cardiac 
catheterization.  The veteran's postoperative course was 
unremarkable and he rapidly progressed through the cardiac 
rehabilitation steps.  The diagnosis included atherosclerotic 
heart disease with coronary artery bypass graft (CABG) 
surgery.  

VA clinical records dated from 1987 through 1996 show 
evaluation and treatment of numerous disabilities, including 
follow-up evaluations for the veteran's status post coronary 
artery bypass surgery, ASHD and coronary artery disease 
(CAD).  They include diagnoses and treatment for chronic 
obstructive pulmonary disease (COPD), visual impairment, 
hearing loss, gastrointestinal problems, atopic dermatitis, 
tinnitus and degenerative joint disease.  These treatment 
records contain assessments that the veteran's CAD was 
stable.  The most recent assessment was in June 1996.  The 
majority of these records are for follow-up examinations and 
treatment for bronchial asthma and nonservice-connected COPD.  
These records show that steroids had been prescribed for 
exacerbations of COPD during the latter years.  

The veteran was hospitalized in June 1991 with a history of 
recurrent slurred speech and right arm weakness, which 
resolved after several minutes.  The examiner noted the prior 
CABG surgery; the veteran denied having angina since the 
surgery.  The veteran underwent a carotid Duplex, which 
showed 50-to-79 percent stenosis, bilaterally, in the 
internal carotid arteries.  Angiography showed 70-to-80 
percent proximal stenosis on the left side and 50-to-60 
percent proximal stenosis on the right side.  Computerized 
tomography (CT) examination showed a mild, diffuse cerebral 
volume loss with lacunar infarcts.  Thereafter, the veteran 
underwent a left carotid endarterectomy.  The discharge 
diagnosis was transient ischemic attacks secondary to carotid 
stenosis.  

At a personal hearing at the RO in September 1992, the 
veteran's representative clarified that the veteran was 
claiming service connection for a heart condition secondary 
to medication taken for his service-connected bronchial 
asthma.  Transcript, p. 2 (Sept. 1992).  The veteran 
testified that he took Albuterol, Atrovent and Azmacort for 
his asthma.  Tr., p. 5.  He also testified that he began 
taking Prednisone in or about July 1987 for lung problems and 
had taken it on and off, including for a skin rash.  Tr., pp. 
6-7.  The veteran further testified that he was first 
diagnosed with heart disease in 1987.  Tr., p. 7.  He also 
stated that a medical publication shows that medications can 
cause cardiovascular disorders such as congestive heart 
failure and hypertension and testified that he had been put 
on Azmacort for lung problems in or around 1976.  Tr., pp. 7-
8.

On VA examination in October 1992, the veteran reported 
ongoing asthma and bronchitis symptoms.  The examiner noted 
that the veteran was taking Albuterol, Atrovent, Azmacort, 
cimetidine and Theophylline, and that the veteran had been 
using Prednisone periodically through the years.  The veteran 
reported a history of the 1987 hospitalization and the 
subsequent CABG surgery.  He stated that he had nitroglycerin 
at home but did not use it.  The examiner noted the veteran 
had a little shortness of breath and wheezing and coughing 
while undressing.  On physical examination, the chest was 
basically clear, heart sounds were normal, and there was no 
significant edema or cyanosis.  The examiner stated that the 
veteran's history was compatible with chronic bronchitis with 
an asthmatic component and that he also had CAD with triple 
artery bypass as well as a left carotid endarterectomy.  The 
examiner opined that asthma was not the cause of the 
veteran's CAD.  Pulmonary function studies were performed in 
November 1992 as part of the examination.  At that time the 
veteran complained of shortness of breath.  The impression 
was exacerbation secondary to pulmonary function tests with a 
recommendation to continue medications.  On follow-up 
examination later that month, the examiner recommended 
additional medical therapy for COPD.  
At a personal hearing in June 1993, the veteran testified 
that he believed that he developed heart disease as a result 
of all the medications he had been taking since 1950 for his 
service-connected disability .  Transcript, pp. 18-20, 23 
(June 1993).  

The veteran underwent VA examination in July 1993 to 
determine whether his heart disease was directly the result 
of medications prescribed for his service-connected pulmonary 
disorder.  The examiner noted the history of three-vessel 
CABG surgery in 1987.  The examiner also noted that the 
veteran's prior medical treatment records showed he underwent 
blood testing during VA hospitalization in 1991.  The veteran 
stated that he remained relatively free of chest pain after 
the surgery but developed sub-xiphoid pain one year prior to 
the examination, which was relieved with nitroglycerin.  The 
veteran could not quantitate his symptoms.  He complained of 
increased dyspnea and shortness of breath and reported that 
he was taking 20 milligrams of Prednisone every other day.  
Physical examination showed that the veteran was obese and 
moderately dyspneic with audible wheezing.  There was 
prolonged expiration with diffuse wheezes in all lung fields 
but no rales.  The examiner noted that the veteran had 
undergone an echocardiogram (ECG) in June 1993, which showed 
an enlarged left ventricle with an injection fraction at the 
lower limits of normal, an enlarged left atrium and mild 
mitral regurgitation.  The veteran stated that he was 
service-connected for COPD, for which he had been taking 
Prednisone since 1985.  Cardiac examination showed a regular 
rate and rhythm without murmurs, rubs, gallops, heaves, or 
thrill.  There was no jugular venous distention.  The 
extremities showed trace edema, bilaterally.  The examiner 
opined that the veteran's dyspnea might be in part pulmonary, 
but it was out of proportion to the degree of airflow 
obstruction documented on pulmonary function testing.  The 
examiner also stated, "It is possible that the veteran's 
years of Prednisone use have contributed to his degree of 
atherosclerosis.  However, quantitative assessment of this 
cannot be performed."  

Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for 90 days or more during a period of 
war or after December 31, 1946, and arteriosclerosis or 
cardiovascular-renal disease develops to a degree of 10 
percent or more within one year from date of service 
separation, then such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  When there is aggravation 
of a nonservice-connected condition which is proximately due 
to or the result of service-connected disease or injury, the 
claimant will be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where there is a prior final RO denial of a claim for service 
connection, the claim will not be reopened and the former 
disposition reviewed unless new and material evidence is 
presented or secured since the prior disallowance.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, the VA must reopen the claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 CFR § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).
Analysis

The RO denied service connection for ASHD by rating action in 
March 1990.  In February 1991, the RO confirmed and continued 
that denial.  The evidence of record at the time of the RO's 
decision included the service medical records, VA medical 
records and statements in support of the veteran's claim.  
The RO denied service connection for ASHD on the basis there 
was no diagnosis of ASHD during service or the initial post-
service year, and no medical evidence linking post-service 
ASHD to active service.  

The RO notified the veteran of that decision by letter dated 
March 16, 1990.  The veteran submitted a notice of 
disagreement in March 1991, and the RO issued a statement of 
the case in May 1991.  The veteran did not submit a timely 
substantive appeal as it was received in July 1992; 
therefore, the March 1990 rating decision is final.  
38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103 (formerly 
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1989)).

The evidence added to the record since the prior final 
disallowance includes VA medical records and VA compensation 
examination reports, and statements and testimony in support 
of the claim.  

The additional evidence received since the prior denial of 
service connection for heart disease includes VA clinical 
records dated from 1989 through 1996 showing evaluation and 
treatment of various disabilities, including follow-up 
evaluations for the veteran's status post coronary artery 
bypass surgery, ASHD and CAD.  The records also reflect 
diagnoses and treatment for such disorders as COPD, visual 
impairment, hearing loss, gastrointestinal problems, atopic 
dermatitis, tinnitus and degenerative joint disease.  It must 
be noted that although medical evidence shows the veteran has 
both asthma and COPD, only asthma is service connected.  Some 
of the additional medical records are not new in that they 
are copies of VA medical records that were on file and 
considered by the RO at the time of the prior final rating 
decision.  Many of the of the records are for follow-up 
examination and treatment for the veteran's disabilities and 
are cumulative of evidence previously of record showing 
treatment for these disabilities or they are not material 
because they pertain to disabilities not at issue.  Thus, 
this medical evidence does not constitute new and material 
evidence.  38 C.F.R. § 3.156(a).  

The only evidence of record addressing the issue of causation 
of the veteran's heart disease consists of the reports of VA 
examinations in October 1992 and July 1993.  These 
examination reports are new because they were not previously 
of record at the time of the prior final rating decision.  
However, the October 1992 medical report is not material 
because it does not support the veteran's claim.  Instead, 
while noting the veteran's history of ongoing asthma and 
bronchitis, the examiner opined that asthma was not the cause 
of the veteran's CAD.  The examiner also noted that the 
veteran was taking Albuterol, Atrovent, Azmacort, cimetidine 
and Theophylline and that he had been using Prednisone 
periodically through the years.  Despite acknowledgment of 
the veteran's medical history, the examiner specifically 
ruled out a causal relationship the veteran's post-service 
cardiovascular disease and his service-connected asthma.  
Accordingly, this report does not constitute new and material 
evidence.  38 C.F.R. § 3.156(a).

The July 1993 VA examination report is not material because 
it does not support the veteran's claim.  This examiner noted 
that the veteran was service-connected for COPD, for which he 
had been taking Prednisone since 1985.  However, it is asthma 
and not COPD for which service connection has been granted.  
The VA physician stated, "It is possible that the veteran's 
years of Prednisone use have contributed to his degree of 
atherosclerosis.  However, quantitative assessment of this 
cannot be performed."  Thus, while the examiner arguably 
noted a link between Prednisone and heart disease, it was 
nonservice-connected COPD for which Prednisone was being 
taken.  The examiner did not state that the veteran was 
taking Prednisone for asthma or that any other medication 
taken for the service-connected asthma caused or contributed 
to the development of the veteran's cardiovascular disease.  
Therefore, this report does not constitute new and material 
evidence.  38 C.F.R. § 3.156(a).

The VA examination reports are not material because they do 
not bear directly and substantially upon the specific matter 
under consideration and are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

They remaining additional evidence consists of the veteran's 
statements and personal hearing testimony to the effect that 
his heart disease is secondary to medication taken for his 
service-connected bronchial asthma.  Tr., pp. 2, 5, 7-8 
(Sept. 1992); Tr., pp. 18-20, 23 (June 1993).  However, as a 
lay person the veteran is not qualified to render a medical 
opinion as to the etiology of his heart disease. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot service as the predicate to reopen a claim 
under § 5108); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  Therefore, this evidence 
is not new and material.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence 
submitted since March 1990 is duplicative or cumulative of 
evidence previously considered, or does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Thus, the Board 
concludes that the additional evidence is not new and 
material, and the veteran's claim is not reopened. 

ORDER

As the veteran has not provided new and material evidence to 
reopen his claim for entitlement to service connection for 
ASHD, the appeal is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

